Electronically Filed
                                                      Supreme Court
                                                      30520
                                                      08-AUG-2012
                                                      01:37 PM




                            NO. 30520

          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



    GEORGE R. ARIYOSHI, as Trustee of the George R. Ariyoshi

     Revocable Living Trust; et al., Plaintiffs-Appellants,


                               vs.


         EQUINIX, INC., a Delaware corporation, et al.,

                      Defendants-Appellees.

                       (Civ. No. 08-1-1709)


-----------------------------------------------------------------
                RUBY KIMOTO, Plaintiff-Appellant,


                               vs.


         EQUINIX, INC., a Delaware corporation, et al.,

                      Defendants-Appellees.

                       (Civ. No. 08-1-2115)



               APPEAL FROM THE FIRST CIRCUIT COURT

               (CIV. NOS. 08-1-1709 and 08-1-2115)


      ORDER APPROVING STIPULATION AND REQUEST FOR DISMISSAL
        (By: Recktenwald, C.J., Nakayama and Acoba, JJ.,
     with Circuit Judge Alm, in place of Duffy, J. recused,
       and Circuit Judge To'oto'o, assigned due to vacancy)

          The Stipulation and Request for Dismissal with


Prejudice of Appeal and All Claims and Parties filed by

Plaintiffs-Appellants on July 20, 2012, is hereby approved and


the appeal is dismissed with prejudice. 


          DATED:   Honolulu, Hawai'i, August 8, 2012.


                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Simeon R. Acoba, Jr.

                                 /s/ Steven S. Alm

                                 /s/ Fa'auuga L. To'oto'o




                                 2